This case comes before the court on an order to show cause why the appeal of plaintiff Mario Marziale, Sr. from the denial of a new trial in a rear-end collision case should not be dismissed.
The jury found that although the plaintiff was not negligent, he was not entitled to recover from defendant Foster because he had suffered no injuries as a result of the accident, even though defendant Foster was found to be solely responsible for the accident.
An examination of the briefs and record in this case causes *930us to conclude that the trial judge followed the appropriate standards in denying the motion for new trial. Lemieux v. American Universal Insurance Co., 116 R.I. 685, 360 A.2d 540 (1976); Gordon v. Campanella Corp., 112 R.I. 417, 311 A.2d 844 (1973); Barbato v. Epstein, 97 R.I. 191, 196 A.2d 836 (1964). Plaintiff also argues that the trial judge erred in refusing to allow plaintiffs counsel to read certain statements contained in exhibits which were consistent with plaintiffs testimony. This contention is without merit, since the exhibits were in evidence and available to the jury in any event, and even if it were erroneous not to allow the reading of said statements (which we do not decide), such error was harmless.
Oster, Fay, Groff ir Prescott, George, M. Prescott, for Mario Marziale, Sr., for plaintiff.
For the foregoing reasons, the appeal is denied and dismissed, the judgment of the Superior Court is affirmed, and the case is remitted to the Superior Court.